Exhibit 10.13

EXOPACK HOLDING CORP.

January 10, 2006

Jack Knott

73 Brinker Road

Barrington, IL 60010

Dear Jack:

This letter sets forth the terms and conditions of your employment as Chief
Executive Officer of Exopack Holding Corp. (the “Company”). This letter is
intended to supersede and replace the July 13, 2005 letter setting forth the
previous terms and conditions applicable to your employment by Cello-Foil
Holding Corp., and any and all prior or subsequent agreements, arrangements and
understandings regarding the subject matter of this letter.

You will continue as an employee of Exopack, LLC (“Exopack”), and will receive
your compensation and benefits from Exopack while you hold the title of Chief
Executive Officer of the Company.

Your current annual base compensation is $420,000, which is payable in periodic
installments in accordance with Exopack’s customary practices. If you remain
employed by the Company through the date of a “Change in Control”, as defined in
Exhibit A to this letter, then you will also be entitled to receive a bonus upon
such a Change in Control that produces a qualifying internal rate of return for
stockholders, on the terms described in Exhibit A to this letter. Any payments
owed to you in accordance with Exhibit A attached hereto will be in addition to
any consideration you may receive in connection with a Change in Control as a
result of stock options issued to you by CPG Finance, Inc.; you acknowledge and
agree that such options, and the payments contemplated in Exhibit A, are in lieu
of any and all payments contemplated under Exhibit A of the July 13, 2005
letter.

You will continue to be eligible to participate in Exopack’s vacation policy and
health-and-welfare benefit programs applicable to senior executive employees of
Exopack.

Your employment continues to be at-will for an indefinite period and is
terminable at the will of either Exopack or you, with or without cause at any
time, subject only to such limitations as may be imposed by law.

 



--------------------------------------------------------------------------------

Jack, please indicate your acceptance of these revised terms and conditions by
executing the enclosed copy of the letter and returning it to me at your
earliest convenience.

 

Sincerely,

/s/ Bud Terry

Bud Terry Vice President

 

Acknowledged and Agreed:

/s/ Jack Knott

Jack Knott

 



--------------------------------------------------------------------------------

Exhibit A

Change-in-Control Bonus Opportunity

In the event of a Change in Control (as defined below), Jack Knott (the
“Employee”), should he remain employed by the Company through the date of such
Change in Control, will receive a payment (the “Bonus Payment”) calculated as
follows:

 

Internal Rate of Return

  

Bonus Payment

Less than 40%    $-0- ³ 40% and < 50%    0.9% of Stockholder Proceeds ³ 50% and
< 60%    1.8% of Stockholder Proceeds ³ 60% and < 70%    2.7% of Stockholder
Proceeds ³ 70% and < 80%    3.6% of Stockholder Proceeds Greater than or equal
to 80%    4.5% of Stockholder Proceeds

For purposes of this Exhibit A:

(i) “Change in Control” shall mean (i) any consolidation, merger or other
transaction involving CPG Finance, Inc. (“CPG Finance”) as the party to such
consolidation, merger or other transaction, in which CPG Finance is not the
surviving entity (other than any such transaction for the purpose of changing
the Company’s domicile or form of organization) or which results in the
acquisition of all or substantially all of CPG Finance’s outstanding shares of
Common Stock by a single person or entity or by a group of persons or entities
acting in concert or (ii) any sale or other transfer or disposition of all or
substantially all of CPG Finance’s assets (but excluding, however, for this
purpose (A) any real estate “sale-lease back” transaction or (B) any transaction
in which the consideration consists of less than 100% cash); provided, however,
that the term “Change in Control” shall not include transactions either (x) with
affiliates of CPG Finance or Sun Capital Partners, Inc. (“Sun”) (as determined
by the Board of Directors in its sole discretion) or (y) pursuant to which more
than fifty percent (50%) of the shares of voting stock of the surviving or
acquiring entity is owned and/or controlled (by agreement or otherwise),
directly or indirectly, by Sun or its affiliates; provided, further, that a
transaction shall not constitute a Change in Control unless the transaction also
constitutes a change in the ownership or effective control of the relevant
entity, or in the ownership of a substantial portion of the relevant entity’s
assets, within the meaning of Section 409A(a)(2)(A)(v) of the Code and the
regulations or other published guidance (including Internal Revenue Service
Notice 2005-1) promulgated thereunder.

(ii) “Internal Rate of Return” shall mean, as of any measurement date, the
interest rate (compounded annually) which, when used as the discount rate to
calculate the net present value as of the date hereof of the sum of (A) the
aggregate amount of all Stockholder Proceeds and (B) the aggregate amount of all
Stockholder Investments, causes such net present value to equal zero. For
purposes of the net present value calculation, (w) Stockholder Proceeds shall be
positive numbers, (x) Stockholder Investments shall be negative numbers, (y) the
Stockholder Proceeds and Stockholder Investments shall be deemed to have been
received or made on the first day of the month nearest to the actual date of
such receipt or payment, and (z) “the aggregate amount of all Stockholder
Proceeds” shall be net of (1) all fees and expenses of any kind whatsoever,
including without limitation investment banking fees or management service fees
paid or payable to, or reimbursement of expenses of, Sun or any of its
affiliates and (2) all Bonus Payments paid or payable to the Employee hereunder.

(iii) “Stockholder Investments” shall mean all debt, guaranties of debt to the
extent that the guaranty is called and drawn, equity (including, without
limitation, the aggregate exercise

 

A-1



--------------------------------------------------------------------------------

price of all exercised options and warrants), and working capital infused by the
stockholders of CPG into CPG and its subsidiaries.

(iv) “Stockholder Proceeds” shall mean the consideration received by the
stockholders of CPG, solely in their capacities as such stockholders, in respect
of the Stockholder Investments upon a Change in Control, with any equity
securities composing all or any portion of such consideration being valued using
the valuation methodology employed in the principal transaction agreement
governing the Change in Control transaction or, if there is no such methodology,
the average of the closing sale prices per share for the twenty (20) trading day
period ending on the day immediately prior to the date of consummation of the
Change in Control transaction.

(v) “Sun” shall mean Sun Exopack, LLC and any affiliate thereof.

 

A-2